ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                              )
                                           )
GM2 Associates, Inc.                       )      ASBCA Nos. 59457, 59712
                                           )
Under Contract No. W912QR-1 l-C-0017       )

APPEARANCES FOR THE APPELLANT:                    Jared Cobane, Esq.
                                                  Timothy T. Corey, Esq.
                                                   Hinckley, Allen & Snyder LLP
                                                   Hartford, CT

APPEARANCES FOR THE GOVERNMENT:                   Thomas H. Gourlay, Jr., Esq.
                                                   Engineer Chief Trial Attorney
                                                  Tarrah M. Beavin, Esq.
                                                   Engineer Trial Attorney
                                                   U.S. Army Engineer District, Louisville

                                ORDER OF DISMISSAL

      The dispute has been settled. These appeals are dismissed with prejudice.

      Dated: 4 May 2016


                                               rn1,4Jro o·c(A~M
                                                MICHAEL N. O'CONNELL                   .
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

     I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 59457, 59712, Appeals of
GM2 Associates, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals